Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 9, the relationship, if any, between the tread blocks and the rib is unclear and it is unclear if sipes or lateral grooves define the tread blocks.  In claim 9, it is suggested to (1) on line 1 after "wherein", insert --the rib comprises both end open sipes defining tread blocks and-- and (2) on line 2, change "tread blocks" to --the tread blocks--. 

4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5)	Claims 1, 2, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gervais et al (US 2014/0332132) in view of Radulescu (US 2003/0005992) and/or Mathonet et al (US 2013/0061992).
	Gervais et al discloses a heavy load tire (e.g. tire size 385/65R22.5) having a tread comprising an upper first layer and a lower second layer [FIGURES 1 or 2].  In claim 1, heavy truck tire reads on a heavy load tire having a size such as 385/65R22.5.   The first layer, which contacts the ground, has max tan delta at 60 degrees C of less than 0.130 such as 0.126.  The second layer has max tan delta at 60 degrees C such as 0.141 greater than max tan delta of the first layer.  The tread comprises grooves 7 and ribs 8 [FIGURES 1 or 2].  Gervais et al is silent as to sipes.
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Gervais et al's heavy load pneumatic tire such that the tire comprises a structural feature that reduces irregular wear as claimed since (1) Radulescu et al teaches providing a heavy duty pneumatic tire (e.g tire size 275/80R22.5) having a tread comprising circumferential grooves and ribs such that the tread comprises sacrificial ribs for enhancing protection against onset of early wear and such that each of ribs comprises short one end open sipes for reducing irregular wear and/or (2) Mathonet et al teaches providing a high mileage truck tire having a tread comprising circumferential grooves and ribs such that each rib comprises short one end open sipes 40 and such that the center and intermediate ribs comprise both end open sipes.  Thus, Radulescu and/or Mathonet et al motivate one of ordinary skill in the art to provide the ribs of Gervais et al's heavy load pneumatic tire such that the ribs comprise a structural feature (e.g. short one end open sipes / sacrificial rib) to reduce wear to improve mileage of the tire.  In claim 1, micro sipe reads on one end open short sipes as disclosed by either Radulescu and/or Mathonet et al.      
	As to claim 2, Gervais et al's first layer and second layer extend across the entire tread width [FIGURE 1 or 2].
	As to claim 8, Gervais et al teaches providing the tread with a lower most third layer having max tan delta at 60 degrees C less than 0.100 such as 0.0075.  Hence, Gervais et al teaches providing the tread with a third layer having max tan delta lower than max tan delta of the first layer and lower than max tan delta of the second layer.
	As to claim 15, Gervais et al discloses using a second layer having max tan delta at 60 degrees being 0.141.
6)	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gervais et al (US 2014/0332132) in view of Radulescu (US 2003/0005992) and/or Mathonet et al (US 2013/0061992) as applied above and further in view of Sandstrom et al (US 2008/0066839).
	As to claims 3 and 9, it would have been obvious to one of ordinary skill in the art to provide Gervais et al's pneumatic tire such that the first layer is not continuous from one of the tread edges to the other one of the tread edges in the axial direction [claim 3], the third layer is an under tread layer of the tread, and the first layer and the second layer are located in tread blocks of the tread and the third layer is not located in the rib of the tread [claim 9] since (1) Sandstrom et al teaches providing grooves in a tire tread comprising a first layer and a second layer such that the grooves separate the first layer so that the first layer is not continuous from one of the tread edges to the other of the tread edges in the axial direction [FIGURE 2] and (2) Sandstrom et al shows a tread construction having a discontinuous first layer [FIGURE 2] as being an alternative to a tread construction having a continuous first layer [FIGURE 1].  With respect to claim 9, it is noted that, when the ribs in Gervais et al's tread is provided with both end open sipes as per Mathonet et al and when Gervais et al's tread is provided with grooves separating the first layer as per Sandstrom et al, then Gervais et al's first layer and second layer are located in tread blocks defined by both end open sipes and Gervais et al's third layer is not located in a rib of the tread.   
7)	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gervais et al (US 2014/0332132) in view of Radulescu (US 2003/0005992) and/or Mathonet et al (US 2013/0061992) as applied above and further in view of Erceg et al (US 2013/0048169).
	As to claim 14, it would have been obvious to one of ordinary skill in the art to provide Gervais et al's pneumatic tire such that the max tan delta at 60 degrees C of the first layer is 0.06 to 0.09 since (1) Gervais et al teaches providing the tread of the pneumatic tire such that the first layer, which contacts the ground, has max tan delta of less than 0.130 at 60 degrees C and the second layer has max tan delta at 60 degrees C greater than max tan delta of the first layer and (2) Erceg et al teaches providing a tread of a pneumatic tire such that tan delta at 70 degrees C of a first layer and tan delta at 70 degrees C of a second layer is 0.05 to 0.20.
8)	Claims 10-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gervais et al (US 2014/0332132) in view of Radulescu (US 2003/0005992) and/or Mathonet et al (US 2013/0061992) as applied above and further in view of Erceg et al (US 2013/0048169) and Saintigny (US 2015/0283854).
	Gervais et al is silent as modulus G* of the tread layers.
	As to claims 10-13, 16-17 and 19, it would have been obvious to one of ordinary skill in the art to provide Gervais et al's heavy load pneumatic tire such that:
the first layer has a complex shear modulus for 25% strain (G*25) at 60°C that is from 1.2 MPa to 2.3 MPa, and the second layer has a complex shear modulus for 25% strain (G*25) at 60°C that is from 1.2 MPa to 2.3 MPa [claim 10];

the first layer has a complex shear modulus for 25% strain (G*25) at 60°C that
is from 1.5 MPa to 1.8 MPa, and wherein the second layer has a complex shear modulus for 25% strain (G*25) at 60°C that is from 1.5 MPa to 1.8 MPa
[claim 11];

the complex shear modulus for 25% strain (G*25) at 60°C of the first layer is less than the complex shear modulus for 25% strain (G*25) at 60°C of the second layer [claim 12];

the complex shear modulus for 25% strain (G*25) at 60°C of the first layer is the same as the complex shear modulus for 25% strain (G*25) at 60°C of the second layer [claim 13];

the first layer has a complex shear modulus for 25% strain (G*25) at 60°C that
is from 1.2 MPa to 2.3 MPa, and wherein the second layer has a complex shear modulus for 25% strain (G*25) at 60°C that is from 1.2 MPa to 2.3 MPa
[claim 16];

the first layer has a complex shear modulus for 25% strain (G*25) at 60°C that
is from 1.5 MPa to 1.8 MPa, and wherein the second layer has a complex shear modulus for 25% strain (G*25) at 60°C that is from 1.5 MPa to 1.8 MPa
[claim 17];

the complex shear modulus for 25% strain (G*25) at 60°C of the first layer is less than the complex shear modulus for 25% strain (G*25) at 60°C of the second layer [claim 19]

since (1) Erceg et al teaches providing a pneumatic tire for a truck having a tread comprising an upper ground contacting first layer and a lower second layer such that the first layer and the second layer have storage modulus E* at 70 degrees C = 4 to 12 MPa [modulus G* at 70 degrees C = 1.3 to 4 MPa] and tan delta at 70 degrees C = 0.05 to 0.2 in order to mitigate tradeoff between trade off between rolling resistance and traction [FIGURES 1-2, paragraphs 101, 107, 128] and (2) Saintigny et al teaches providing a rubber composition for a tread (e.g. tread cap layer), which is suitable for many types of vehicles, such that the tread (e.g. tread cap layer) has modulus G* at 60 degrees C of the tread being 0.5 to 2 MPa to break compromise between wear and wet braking [abstract, paragraphs 70-71].  With respect to Erceg et al's disclosure of E*, it is well known that, for rubber, E* = 3G*.    
	As to claims 12 and 19 (less than), it would have been obvious to one of ordinary skill in the art to provide Gervais et al's pneumatic tire such that the complex shear modulus for 25% strain (G*25) at 60°C of the first layer is less than the complex shear modulus for 25% strain (G*25) at 60°C of the second layer since (1) Erceg et al teaches providing a pneumatic tire for a truck having a tread comprising an upper ground contacting first layer and a lower second layer such that the first layer and the second layer have storage modulus E* at 70 degrees C = 4 to 12 MPa [modulus G* at 70 degrees C = 1.3 to 4 MPa] and tan delta at 70 degrees C = 0.05 to 0.2 in order to mitigate tradeoff between trade off between rolling resistance and traction [FIGURES 1-2, paragraphs 101, 107, 128] and (2) Saintigny et al teaches providing a rubber composition for a tread (e.g. tread cap layer), which is suitable for many types of vehicles, such that the tread (e.g. tread cap layer) has modulus G* at 60 degrees C of the tread being 0.5 to 2 MPa to break compromise between wear and wet braking [abstract, paragraphs 70-71].  Since Erceg et al teaches that the modulus E* at 70 degrees C [and consequently the modulus G* at 70 degrees C] of the first layer and second layer is selected form the same range, one of ordinary skill in the art would readily appreciate that the modulus G* of the first layer may be less than the modulus G* of the second layer.
	As to claim 13 (same as), it would have been obvious to one of ordinary skill in the art to provide Gervais et al's pneumatic tire such that the complex shear modulus for 25% strain (G*25) at 60°C of the first layer is the same as the complex shear modulus for 25% strain (G*25) at 60°C of the second layer since (1) Erceg et al teaches providing a pneumatic tire for a truck having a tread comprising an upper ground contacting first layer and a lower second layer such that the first layer and the second layer have storage modulus E* at 70 degrees C = 4 to 12 MPa [modulus G* at 70 degrees C = 1.3 to 4 MPa] and tan delta at 70 degrees C = 0.05 to 0.2 in order to mitigate tradeoff between trade off between rolling resistance and traction [FIGURES 1-2, paragraphs 101, 107, 128] and (2) Saintigny et al teaches providing a rubber composition for a tread (e.g. tread cap layer), which is suitable for many types of vehicles, such that the tread (e.g. tread cap layer) has modulus G* at 60 degrees C of the tread being 0.5 to 2 MPa to break compromise between wear and wet braking [abstract, paragraphs 70-71].  Since Erceg et al teaches that the modulus E* at 70 degrees C [and consequently the modulus G* at 70 degrees C] of the first layer and second layer is selected form the same range, one of ordinary skill in the art would readily appreciate that the modulus G* of the first layer may be the same as the modulus G* of the second layer.      
	As to claims 18 and 20, it would have been obvious to one of ordinary skill in the art to provide Gervais et al's pneumatic tire such that the max tan delta at 60 degrees C of the first layer is 0.06 to 0.09 and the max tan delta at 60 degrees C of the second layer is 0.12 to 0.18 since (1) Gervais et al teaches providing the tread of the pneumatic tire such that the first layer, which contacts the ground, has max tan delta of less than 0.130 at 60 degrees C and the second layer has max tan delta at 60 degrees C greater than max tan delta of the first layer and (2) Erceg et al teaches providing a tread of a pneumatic tire such that tan delta at 70 degrees C of the first layer and tan delta at 70 degrees C of the second layer is 0.05 to 0.20. 
9)	Claims 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gervais et al (US 2014/0332132) in view of Radulescu (US 2003/0005992) and/or Mathonet et al (US 2013/0061992) and further in view of Erceg et al (US 2013/0048169) and Saintigny (US 2015/0283854) as applied above and further in view of Bondu et al (US 2015/0151579) or Hashimoto et al (US 2017/005069).
	As to claims 12, 19 and 20, it would have been obvious to one of ordinary skill in the art to provide Gervais et al's pneumatic tire such that the complex shear modulus for 25% strain (G*25) at 60°C of the first layer is less than the complex shear modulus for 25% strain (G*25) at 60°C of the second layer since (1) Erceg et al teaches providing a pneumatic tire for a truck having a tread comprising an upper ground contacting first layer and a lower second layer such that the first layer and the second layer have storage modulus E* at 70 degrees C = 4 to 12 MPa [modulus G* at 70 degrees C = 1.3 to 4 MPa] and tan delta at 70 degrees C = 0.05 to 0.2 in order to mitigate tradeoff between trade off between rolling resistance and traction [FIGURES 1-2, paragraphs 101, 107, 128], (2) Saintigny et al teaches providing a rubber composition for a tread (e.g. tread cap layer), which is suitable for many types of vehicles, such that the tread (e.g. tread cap layer) has modulus G* at 60 degrees C of the tread being 0.5 to 2 MPa to break compromise between wear and wet braking [abstract, paragraphs 70-71] and (3) (A) Bondu et al teaches providing a heavy vehicle pneumatic tire having a tread comprising a upper layer 62 and a lower layer 63 such that the upper layer 62 has low modulus G* at 100 degrees C and low max tan delta at 100 degrees C and the lower layer 63 has high modulus G* at 100 degrees C and high max tan delta at 100 degrees C to provide even better compromise between wear, resistance to attack and endurance [FIGURE 2] or (B) Hashimoto et al teaches providing a pneumatic tire having a tread comprising a upper layer 16 and a lower layer 15 such that the upper layer 16 has low modulus E' at 30 degrees C and low tan delta at 30 degrees C and the lower layer 16 has high modulus E' at 30 degrees C and high tan delta at 30 degrees C to improve rolling resistance and maintain ice/snow performance and steering stability performance [FIGURE 1].  With respect to Hashimoto et al's disclosure of E' and tan delta, it is noted that 

    PNG
    media_image1.png
    94
    497
    media_image1.png
    Greyscale

and that it is well known that, for rubber, E* = 3G*.
Remarks
10)	The remaining references are of interest.
11)	No claim is allowed.
12)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
August 4, 2022